Title: From George Washington to James Bowdoin, 8 August 1780
From: Washington, George
To: Bowdoin, James


					
						Sir
						Head Quarters near Orange Town 8th August 1780
					
					I am honored with yours of the 31st ulto. The measure of ordering the three months militia to repair to Rhode Island upon the

expectation of the British Army was certainly right, but as the force which was embarked on the Sound has returned again to new York—I imagine the Count De Rochambeau will not think them longer necessary and that they will be ordered to proceed to the north River. The French Admiral will spare us as much Powder as he possibly can, but as he did not come out provided to answer any extra demand we cannot expect much from him—I am much obliged by the loan of Muskets and car-touch Boxes—Tho’ they fall short of the requisition, yet as they are all which could be procured, the State is as much intitled to thanks as if it had been in their power to have supplied the whole. I have the honor to be With very great respect Sir Your Most Obet & hum. Serv.
					
						Go: Washington
					
				